 THE MATHER CO.417TheMatherCompany, FluorotecDivisionandInternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement Workers ofAmerica(UAW).Cases7-CA-5713and7-CA-5881December 16, 1969SUPPLEMENTAL DECISION ANDORDERBY MEMBERS BROWN,JENKINS, AND ZAGORIAOn June 25, 1968, the National Labor RelationsBoard issued its Decision in the above-entitledproceeding,'finding that Respondent had engaged incertain conduct in violation of Section 8(a)(1) and(5)of the National Labor Relations Act, asamended, and ordering Respondent to cease anddesist therefrom, and to take certain affirmativeaction,set forth therein.Thereafter,on June 16,1969, the Supreme Court of the United Statesissued its decision inN.L.R.B.v.Gissel PackingCompany,'wherein the Court laid down certainguidelinesrelativetotheproprietyof findingviolations of Section 8(a)(5) and the issuance ofbargaining orders based upon such violations orviolations of other sections of the Act. In view ofthe Supreme Court decision,the Board, acting on itsown motion,decided to reexamine the Decision andOrder herein.Accordingly,the Board,on August 4, 1969, issueda notice to all parties notifying them of its decisionto reconsider the matter in the light ofGisselandadvising them that they could submit statements ofposition with respect to such issues.Such statementswere duly filed by Respondent, Charging Party, andGeneral Counsel.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.We have consideredthe statementsof positionand the entire record in this proceeding and, for thereasons setforth below,shall reaffirm our originalfinding that Respondent violated Section 8(a)(5) and(1) of theAct byrefusing to recognize the Union asmajority representative of the employees, and ouroriginaldeterminationthata bargaining order isnecessary to effectuate the purposes and policies ofthe Act inthis case.Inour initialDecisionwe found that theRespondent violated Section 8(a)(1) of the Act byengaginginsystematicunlawfulinterrogationfollowing the Union's demand for recognition andprior to a Board election; and that, after the electionwas set aside and a second election was directed, itfurtherviolatedSection8(a)(1)of the Act byannouncingto the employees that they would begranted certain fringe benefits.We further foundthat the Respondent's refusal to recognize the Unionwas motivated by its desire to gain time in which toundermine the Union's majority status and that suchconduct is violative of Section 8(a)(5) of the Act. Inso finding, the Board relied on the facts thatRespondentpriortotheelectionengaged inunlawful systematic interrogation and after theelectionunlawfully granted fringe benefits. Thisconduct, and particularly the grant of benefits afterthe direction of the second election, the Boardfound, was not only designed to induce employees torepudiate the Union, but insured that it would beimpossible to hold a fair election. Accordingly, theBoard ordered the Respondent to bargain with theUnion.InGissel, supra,the Supreme Court stated,interalia,that the Board may find an 8(a)(5) violationand issue a bargainingorder where "the possibilityof erasing the effects of [the] past practices andensuringa fair election (or a fair rerun) by the useof traditional remedies . . . is slight . . . [therefore]employee sentiment once expressed through cardswould,onbalance,bebetterprotectedbyabargainingorder ..."'In our opinion,a bargaining order is warrantedon the facts of this case under theGisselstandard.As found in the original Decision and Order, afterrefusing the Union's demand for recognition, theRespondent not only engaged in systematic unlawfulinterrogation prior to an election, but that, after theelection was set aside and a second election directed,itunlawfully granted substantial new fringe benefits.This unlawful conduct had the effect of precludingtheholdingof a fair rerun election. In thesecircumstances, we are of the opinion, and find, thatemployeesentimentonceexpressedthroughauthorization cards would, on balance, be betterprotected by a bargaining order. Accordingly, weshall reaffirm the unfair labor practice findings andtheremedy provided therefor in the originalDecision and Order herein.SUPPLEMENTAL ORDERIn view of the foregoing, and on the basis of therecord as a whole, the National Labor RelationsBoard reaffirms its Order of June 25, 1969, in thisproceeding.1172 NLRB No. 28.'395 U.S. 575.'/d p 614.180 NLRB No. 19